Citation Nr: 1129050	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-15 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for hepatitis C.  

2.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Mr. Barry Salzman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to December 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2011, the Veteran testified at a Travel Board hearing.  

The issue of whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disability to include a depressive disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran reports that he has intermittent symptoms due to hepatitis C which occur every once in a while, on a monthly basis, such as fatigue, loss of appetite, muscle and joint aches, an inability to relax, and headaches.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, for hepatitis C have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A February 2007 letter from the RO informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Also, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Nevertheless, a VCAA letter specifically pertinent to the "higher rating" issue was sent in May 2008.  

Regarding the duty to assist, the Veteran's pertinent medical records to include VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded a VA examination.  38 C.F.R. § 3.159(c)(4).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination report is thorough and supported by the record.  This examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examination in this case is adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Higher Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The Veteran's service-connected hepatitis C is currently assigned a noncompensable rating under Diagnostic Code 7345.  The effective date of service connection and this rating is January 2007.  

In July 2007, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran did not have gallbladder or pancreas disease.  His diagnosed hepatitis C was not productive of incapacitating episodes nor was it under treatment.  The Veteran reported upper right quadrant pain.  He reported having weakness, malaise, and abdominal pain, but no anorexia, weight loss, or weight gain.  There was no evidence of extrahepatic manifestations of liver disease, vaculitis, kidney disease, or arthritis.  There was no evidence of malnutrition and physical examination did not reveal any positive findings.  The diagnosis was chronic hepatitis C, currently negative viral load.  

In January 2009, a VA outpatient record noted that the Veteran's ultrasound showed a mildly enlarged liver.  Physical examination did not reveal any positive findings with regard to hepatitis C.

The Veteran submitted a treatise article which discussed how to live with hepatitis C.  However, it did not provide any information regarding the Veteran's personal symptoms or lack of symptoms.

In written and oral statements, the Veteran related that he underwent Interferon treatment in 2003-2004, but not since that time.  He stated that he was not currently under any active treatment, but he had fatigue, loss of appetite, muscle and joint aches, and an inability to relax.  He also indicated that he had headaches.  He related that he ate one meal a day, but had not had any weight loss and was not under dietary restriction.  He explained that as a nurse, he made his own accommodations.  He stated that his hepatitis C made him lose about 15 days a year from work, but he had not missed a block of time all at once.  He had not been out of work for a week straight, only days here and there, every once in a while, on more of a monthly basis.

Under 38 C.F.R. § 4.114, Diagnostic Code 7345, a noncompensable rating is warranted for non-symptomatic chronic liver disease.  A 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

A 20 percent rating contemplates daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 40 percent rating is assigned in cases of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. 

A 100 percent rating is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 

Diagnostic Code 7345 also provides that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code but not using the same signs and symptoms. Additionally, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. 

The Board finds that the Veteran meets the criteria for a 10 percent rating, but not higher.  He is competent, both as a lay person and as a nurse, to state that he has some intermittent symptoms, such as intermittent fatigue, malaise, and arthralgia, thus meeting the criteria for a 10 percent rating.  However, his physical examination was entirely negative.  The VA outpatient records do not reflect any treatment for hepatitis C even though the Veteran made complaints with regard to other medical issues and was treated for other medical issues.  The Veteran has indicated that he has intermittent symptoms which occur every once in a while, on a monthly basis.  On his VA examination, the examiner noted that the Veteran reported upper right quadrant pain on that day; however, the examiner felt that the Veteran was asymptomatic and the hepatitis C was inactive.  Further, at no time were any of the claimed symptoms noted in any post-service medical records as being present.  As such, the criteria for a 10 percent rating, but not higher, have been met.  The evidence of record does not support a finding of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b) (2010).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hepatitis are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

ORDER

Entitlement to a 10 percent rating, but not higher, is granted for hepatitis C, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran, as a nurse, asserts that he has a cervical disability due to incidents in which he has been required to restrain psychiatric patients, including one time when a patient choked him.  

A review of the record shows that the Veteran was involved in a motor vehicle accident in September 2004 and was treated for a neck injury at Tampa General Hospital.  However, his records from Tampa General Hospital have not been obtained.  The Veteran's VA treatment records dated prior to 2004 are also not of record.  The Veteran testified as to having VA treatment at the James Haley VA Medical Center, as well as private treatment by Loretto Hospital in Chicago and by John E. Barsa, M.D. of The Pain Institute of Tampa.  When reference is made to pertinent medical records, especially records in VA's possession, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  

As noted, the Veteran is a nurse with medical expertise.  However, he has not provided adequate testimony as to the impact of his post-service accident versus the claimed incidents with patients on his current cervical spine disability.  As such, the Board finds that the Veteran should be afforded a VA examination after all available medical records have been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the James Haley VA Medical Center, dated from January 2001 through September 2004.  

2.  Make arrangements to obtain copies of all treatment records of the Veteran's treatment by Dr. Basra, The Pain Institute of Tampa, and Loretto Hospital of Chicago, particularly those dated prior to February 2005.  

3.  Make arrangements to obtain the Veteran's treatment records from Tampa General Hospital, dated since September 2004, to include those related to his automobile accident in September 2004.

4.  Thereafter, schedule the Veteran for a VA orthopedic examination.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims in conjunction with the examination.  

The examiner should identify all cervical spine disorders found to be present.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current cervical spine disability had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should consider the Veteran's past history of an automobile accident in September 2004 and his claimed history of an in-service neck injury and the impact of those accidents on his cervical spine.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

6.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


